Citation Nr: 0901740	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-03 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of home 
health aide and skilled nursing services provided by the 
appellant from August 1, 2004 to April 30, 2005.


REPRESENTATION

Appellant represented by:	Gregory R. Piche, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a home health agency (HHA) that provided 
care home health aide and skilled nursing services to the 
veteran.  The veteran served on active duty from April 1954 
to May 1958.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, a home health care agency, contends that it is 
entitled to payment of medical expenses for services rendered 
to the veteran in Denver, Colorado, from August 1, 2004 
through April 30, 2005, because the denial of authorization 
for the appellant to provide home health aide and skilled 
nursing services was made erroneously on the belief that the 
Center for Medicare and Medicaid Services (CMS) terminated 
its Medicare certification.  On May 13, 2004 prior to VA's 
denial of authorization for the appellant to provide 
services, an Administrative Law Judge (ALJ) from the 
Department of Health and Human Services (DHHS) Departmental 
Appeals Board, found that CMS was not authorized to terminate 
the appellant's participation in Medicare (as of February 28, 
2004 and for subsequent period of at least six months).  CMS 
filed an appeal.  On April 26, 2005, the DHHS Departmental 
Appeals Board Appellate Division summarily affirmed the ALJ's 
decision.  The appellant claimed that as the attempted 
termination by CMS of the appellant's Medicare certification 
of participation has been abrogated by the DHHS Departmental 
Appeals Board, the grounds relied on by VA for the denial of 
authorization was erroneous.  Therefore, the services 
provided by the appellant should ultimately be reimbursed.  
The appellant's representative also notes that the home 
health services continued to be authorized for the veteran, 
however, the appellant, for faulty reasons, was not 
authorized to provide such services.

The Board finds that the developed evidence is insufficient 
to allow full consideration of the claim.  While a July 16, 
2004 social work telephone follow up report indicated that 
the veteran was informed that VA needed to change agencies 
providing home health care as the appellant had lost its 
"certification," the reasoning for nonrenewal provided to 
the appellant was not clear.   On July 28, 2004, the 
appellant was notified that its home health aide and skilled 
nursing services would not be renewed after the expiration of 
the current authorization on July 31, 2004, however, 
information, documentation, or any type of work product 
surrounding VA's decision to no longer authorize services has 
not been associated with the claims file.  

In correspondence dated in January 2005 from VA Eastern 
Colorado Health Care System, Dr. S. O. indicated that as of 
January 5, 2005, the Department of Health confirmed that the 
appellant remained in "terminated status" for Medicare and 
skilled Medicaid services.  Dr. S. O. noted that due to the 
appellant's inability to meet survey standards, VA could not 
legally pay the appellant for services.  However, the record 
was not clear as to when the appellant was listed in 
"terminated status," when the appellant was no longer 
listed in "terminated status," and how or when the May 13, 
2004 DHHS Departmental Appeals Board decision was 
implemented.    

An administrative note dated in May 2005, indicated that the 
appellant provided a copy of a contract for services and 
claimed that the care plan included a VA physician's request 
for services.  The appellant contended that when VA pulled 
its authorization in July 2004, another provider did not show 
up to provide care for the veteran.  As a result, the 
appellant was then asked by the veteran and a VA doctor to 
resume providing care for the veteran.  The appellant claimed 
that it had a medical and legal obligation to continue to 
provide care for the veteran.  The Board notes that a 
contract for services or provider agreement between VA and 
the appellant has not been associated with the claims file.  
Also, as the veteran and the appellant have alleged that the 
Visiting Nurse Association (VNA) failed to provide subsequent 
care for the veteran, any documentation, including a contract 
or provider agreement, that showed when VNA was supposed to 
start to provide services, when VNA actually started to 
provide services, and when or why VNA stopped providing 
services should be associated with the claims file.  

The Board notes that the current status of the appellant's 
role in the veteran's care, if any, is unclear and should be 
clarified.  The records show that the appellant provided home 
health aide and skilled nursing services to the veteran for 
at least seven years and through April 2005.  The record is 
not clear as to whether the appellant stopped providing 
services to the veteran after April 30, 2005, or if the 
services were authorized again from that date.  Also, the 
period of care in question is unclear.  An October 2005 VA 
reconsideration determination indicates that the period of 
care in question is from August 1, 2004 to October 5, 2005, 
while a December 2006 statement of the case defines the 
period in question as from August 1, 2004 to April 23, 2005, 
and the appellant has filed notice of disagreements at least 
to April 30, 2005.  The time period for which services have 
been provided by the appellant and the time period for which 
the appellant seeks payment or reimbursement for such 
services should be clarified and any additional related 
records should be associated with the claims file.  The 
record also is not clear whether the appellant has been 
entitled to reimbursement for any medical expenses by CMS 
during this period in question.  
  
Accordingly, the case is REMANDED for the following action:

1.  The following documentation should be 
associated with the claims file:

a)  Information, documentation, or any 
type of work product surrounding VA's 
decision to no longer authorize the 
appellant as a provider for home health 
aide and skilled nursing services.  

b)  Any contract for services or provider 
agreement between VA and the appellant.  

c)  Any documentation, including a 
contract or provider agreement, relating 
to when VNA was supposed to start 
providing home health aide and related 
services to the veteran; when VNA actually 
started to provide services, if any; and 
when or why VNA stopped providing such 
services.

2.  Note in the claims file which home 
health agency provided services to the 
veteran after April 30, 2005 through the 
present. 

3.  Clarify whether the appellant was 
entitled to any type of payment or 
reimbursement from CMS for services 
provided to the veteran from August 1, 
2004 to April 30, 2005, or any time 
thereafter. 

4.  Clarify when and how the appellant was 
found to be in "terminated status," when 
and how the appellant was no longer found 
to be in "terminated status," and when 
and  how the May 14, 2004 DHHS 
Departmental Appeals Board decision was 
implemented.    

5.  Clarify the time period for which the 
appellant seeks payment or reimbursement 
for home health aide and skilled nursing 
services provided.  

6.  Perform any other development deemed 
necessary. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




